Exhibit 10.1

 



STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
February

6, 2018, by and among InterCloud Systems, Inc., a Delaware corporation (the
“Seller” ); ADEX Corp., ADEX Puerto Rico, LLC and ADEXCOMM (collectively
referred to as the “Company”), and Spectrum Global Solutions, Inc., a British
Columbia corporation (“Buyer”). Buyer, the Seller and the Company are each a
“Party” to this Agreement and are sometimes referred to hereinafter collectively
as the “Parties.”

 

RECITALS

 

A.                 The Seller owns all of the issued and outstanding capital
stock of the Company.

 

B.                  The Seller desires to sell to Buyer, and Buyer wishes to
purchase from the Seller, all of the issued and outstanding capital stock of and
membership interests in the Company (collectively, the “Shares”), subject to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties contained in this Agreement, the Parties agree
as follows:

 

1.                  PURCHASE AND SALE OF THE SHARES.

 

1.1Purchase and Sale of the Shares. Subject to the terms and conditions set
forth in this Agreement, at the Closing (as defined below), the Seller shall
sell and transfer to Buyer, and Buyer shall purchase and receive from the
Seller, all of the Shares, free and clear of any liens or encumbrances other
than those imposed by applicable securities laws, those incurred by Buyer or
those imposed by this Agreement, the Note (as defined below) or the other
agreements, instruments or documents contemplated by this Agreement
(collectively with this Agreement, the “Transaction Documents”).

 

1.2Consideration. In consideration for the Shares, Buyer, in addition to the
obligations and covenants of Buyer set forth in this Agreement, shall deliver to
the Seller:

 

1.2.1$3,000,000 in cash, with $2,500,000 due at Closing, and $500,000 to be
retained by the Buyer until the 90th day following the Closing in order to
satisfy any outstanding liabilities of the Company which were incurred prior to
the Closing Date

1.2.2

$2,000,000, shall be in the form of a convertible promissory note or preferred
equity instrument issued by Buyer. If a note is issued, it shall have a maturity
of thirteen months, but may be convertible into common stock, at a price at or
below market for previous 10 days VWAP, of the Buyer at any time after the six
month anniversary of the issue date, and shall accrue interest at the rate of 6%
per annum.

1 

 



1.2.3The business is being purchased as a going concern with no adjustments for
outstanding liabilities, cash, or accounts receivables.

 

2.                  REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company
represents and warrants to Buyer that:

 

2.1Organization, Standing, and Qualification of the Company. ADEX Corp. is a
corporation duly organized, validly existing and in good standing under the laws
of the State of New York, and has all necessary corporate power to own its
properties and to carry on its business as now owned and operated by it. ADEX
Puerto Rico, LLC is a limited liability corporation, duly organized, validly
existing and in good standing under the laws of Puerto Rico, and has all
necessary corporate power to carry on its business as now operating.

 

2.2Ownership of the Company.

 

2.2.1Capital Structure. ADEX Corp.’s issued and outstanding capital stock
consists of 100 shares of common stock, which constitute one hundred percent
100% of the issued and outstanding capital stock of ADEX Corp. in all classes
whatsoever and there are no other issued or outstanding shares of stock in ADEX
Corp., whether common or preferred, and voting or non-voting. ADEX Puerto Rico,
LLC’s issued and outstanding membership interests consists of [ ] membership
units, which constitute one hundred percent (100%) of the issued and outstanding
capital stock of ADEX Puerto Rico, LLC in all classes whatsoever and there are
no other issued or outstanding membership units in ADEX Puerto Rico, LLC,
whether common or preferred, and voting or non-voting.

 

2.2.2Validity. The Shares are validly issued, fully paid and non-assessable and
have been issued in full compliance with all federal and state securities laws.

 

2.2.3Dilution. Other than as expressly contemplated by the Transaction
Documents, there are no outstanding subscriptions, options, rights, warrants,
convertible securities, or other agreements or commitments obligating the
Company to issue any additional capital stock.

 

2.3No Litigation. There is no claim, suit, action, litigation, arbitration or
administrative or other legal proceeding (each, an “Action”) pending or, to the
Company’s knowledge, threatened against the Company which relates to, or would
reasonably be expected to prohibit or materially impair, the consummation of the
transactions contemplated by this Agreement or the other Transaction Documents.

 

2 

 

2.4Authority; Binding Agreement. The Company has the requisite power and
authority to enter into this Agreement and to perform all of its obligations and
consummate the transactions contemplated hereby. The Company has taken all
necessary and appropriate corporate actions to authorize, execute and deliver
this Agreement and to consummate the transactions contemplated hereby. This
Agreement and each of the other Transaction Documents executed and delivered to
Buyer by the Company constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

2.5No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation of the transactions contemplated hereby will
not (i) conflict with or result in a breach or violation of any term or
provision of, or constitute a default under, the certificate of incorporation or
bylaws of the Company or (ii) violate or conflict with any, law, order,
agreement or other obligation to which the Company is subject or bound, except
in each case of clauses (i) and (ii) for such conflicts or violations which do
not have and would not reasonably be expected to have, individually or in the
aggregate, a material and adverse effect on the Company or its ability to
consummate the transactions contemplated by the Transaction Documents.

 

2.6Absence of Brokers. The Company has not engaged the services of any broker or
finder in connection with the consummation of the transactions contemplated by
this Agreement, and upon consummation of the transactions contemplated hereby,
no fee or payment shall be due to any brokers or finders engaged by the Company.

 

2.7Material Changes; Undisclosed Events, Liabilities or Developments. Other than
as set forth on Schedule 2.7 hereto, (i) there has been no event, occurrence or
development that, individually or in the aggregate, has had, or that would
reasonably be expected to result in a Material Adverse Effect on the Company,
(ii) the Company does not have any material liabilities of a type that would be
required to be set forth on a balance sheet prepared in accordance with U.S.
generally accepted accounting principles or disclosed in the footnotes thereto,
and (iii) the Company has not declared or made any dividend or distribution of
cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock. For purposes
of this Agreement, “Material Adverse Effect” shall mean, with respect to any
person, a material and adverse effect on (i) the business, operations,
properties, or financial condition of such person and its subsidiaries taken as
a whole or (ii) the ability of such person and its subsidiaries to enter into
and perform its obligations under this Agreement.

 

2.8Compliance. The Company is not: (i) in default under or in violation of (and,
to the knowledge of the Company, no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company under), nor has the Company received written notice of a claim that it
is in default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived);

(ii)  in violation of any judgment, decree or order of any court, arbitrator or
other governmental authority; or (iii) in violation of any statute, rule,
ordinance or regulation of any governmental authority applicable to the Company,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters; except in each case of
clauses (i) through

(iii)  as, individually or in the aggregate, has not had, and would not
reasonably be expected to result in, a Material Adverse Effect on the Company.

 

3.                  REPRESENTATIONS AND WARRANTIES OF THE SELLER. The Seller
represents and warrants to Buyer that:

 

3.1Title to Outstanding Shares. Seller has good and marketable title to, and is
the sole and exclusive owner, beneficially and of record, of, the Shares owned
by Seller as set forth on Exhibit A, free and clear of any liens or encumbrances
other than those imposed by applicable securities laws, those incurred by Buyer
or those imposed by the Transaction Documents.

3 

 

3.2No Litigation. There is no Action pending or, to Seller’s knowledge,
threatened against Seller which relates to, or would reasonably be expected to
prohibit or materially impair, the consummation of the transactions contemplated
by this Agreement or the other Transaction Documents.

 

3.3Authority; Binding Agreement. Seller has the requisite power and authority to
enter into this Agreement and to perform all of its obligations and consummate
the transactions contemplated hereby. Seller has taken all necessary and
appropriate organizational actions to authorize, execute and deliver this
Agreement and to consummate the transactions contemplated hereby. This Agreement
and each of the other Transaction Documents executed and delivered to Buyer by
Seller constitutes a legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

3.4No Conflicts. The execution, delivery and performance of this Agreement by
Seller and the consummation of the transactions contemplated hereby will not (i)
conflict with or result in a breach or violation of any term or provision of, or
constitute a default under, the governing documents of Seller or (ii) violate or
conflict with any, law, order, agreement or other obligation to which Seller is
subject or bound, except in each case of clauses (i) and (ii) for such conflicts
or violations which do not have and would not reasonably be expected to have,
individually or in the aggregate, a material and adverse effect on the Company
or Seller’s ability to consummate the transactions contemplated by the
Transaction Documents.

 

3.5Absence of Brokers. Seller has not engaged the services of any broker or
finder in connection with the consummation of the transactions contemplated by
this Agreement, and upon consummation of the transactions contemplated hereby,
no fee or payment shall be due from the Company to any brokers or finders
engaged by Seller. Seller shall indemnify Buyer to the extent any such fee may
be payable.

 

4.                  BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and
warrants to the Company and the Seller that:

 

4.1Organization, Standing and Qualification of Buyer. Buyer is a corporation
duly organized, validly existing and in good standing under the laws of British
Columbia, and has all necessary corporate power to own its properties and to
carry on its business.

 

4.2Authority; Binding Agreement. Buyer has the requisite power and authority to
enter into this Agreement and to perform all of its obligations and consummate
the transactions contemplated hereby. Buyer has taken all necessary and
appropriate corporate actions to authorize, execute and deliver this Agreement
and to consummate the transactions contemplated hereby. This Agreement and each
of the other Transaction Documents executed and delivered to the Seller or the
Company by Buyer constitutes a legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

4.3No Conflicts. The execution, delivery and performance of this Agreement by
Buyer and the consummation of the transactions contemplated hereby will not (i)
conflict with or result in a breach or violation of any term or provision of, or
constitute a default under, the certificate of incorporation or bylaws of Buyer
or (ii) violate or conflict with any, law, order, agreement or other obligation
to which Buyer is subject or bound, except in each case of clauses (i) and (ii)
for such conflicts or violations which do not have and would not reasonably be
expected to have, individually or in the aggregate, a material and adverse
effect on Buyer or its ability to consummate the transactions contemplated by
the Transaction Documents.



4 

 



 

4.4No Litigation. There is no Action pending or, to Buyer’s knowledge,
threatened against Buyer which relates to, or would reasonably be expected to
prohibit or materially impair, the consummation of the transactions contemplated
by this Agreement or the other Transaction Documents.

 

4.5Securities Laws Representations. Buyer understands that the Shares have not
been registered under the Securities Act of 1933, as amended (the “1933 Act”),
or under any applicable state securities laws, and that neither the Seller nor
the Company have any obligation to register or qualify the Shares or the offer
of the Shares to Buyer. Buyer is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated by the Securities and Exchange Commission
(the “SEC”) under the Securities Act. Buyer further acknowledges and agrees that
the offer and sale of the Shares to Buyer hereunder is exempt from any such
registration requirements. Buyer understands that the Shares cannot be sold,
assigned, or otherwise transferred unless they are subsequently registered under
the 1933 Act and any applicable state securities laws or if an exemption from
such registration or qualification is then available, and is aware that an
investment in the Company is a speculative investment that has limited liquidity
and is subject to the risk of complete loss. Buyer agrees to comply with all
securities laws and regulations governing this transaction and any future
disposition or transfer of the securities so that Buyer does not cause, directly
or indirectly, this transaction to violate any applicable securities laws. Buyer
is acquiring the Shares solely for the purpose of investment and not with a view
to, or for offer or sale in connection with, any distribution thereof other than
in compliance with applicable securities laws.

 

4.6Absence of Brokers. Buyer has not engaged the services of any broker or
finder in connection with the consummation of the transactions contemplated by
this Agreement, and upon consummation of the transactions contemplated hereby,
no fee or payment shall be due to any brokers or finders engaged by Buyer.

 

4.7SEC Filings. Buyer has filed (giving effect to any permitted extensions) all
forms, reports, schedules, statements, registration statements, prospectuses and
other documents required to be filed or furnished by Buyer with the SEC under
the 1933 Act and/or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), together with any amendments, restatements or supplements
thereto (collectively, the “SEC Reports”), except where such failure to timely
file, individually or in the aggregate, has not had, and would not reasonably be
expected to result in, a Material Adverse Effect on Buyer. The SEC Reports,
including any financial statements and notes contained or incorporated by
reference therein, (i) were prepared in all material respects in accordance with
the requirements of the Securities Act and the Exchange Act, as the case may be,
and the rules and regulations thereunder and (y) did not, as of their respective
effective dates (in the case of SEC Reports that are registration statements
filed pursuant to the requirements of the Securities Act) and at the time they
were filed with the SEC (in the case of all other SEC Reports) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements made therein, in
the light of the circumstances under which they were made, not misleading.

 

4.8Material Changes; Undisclosed Events, Liabilities or Developments. Other than
as set forth on Schedule 4.8 hereto or in the SEC Reports that are generally
available to the public on EDGAR, (i)   there has been no event, occurrence or
development that, individually or in the aggregate, has had, or that would
reasonably be expected to result in a Material Adverse Effect on Buyer, (ii)  
Buyer and its subsidiaries do not have any material liabilities of a type that
would be required to be set forth on a balance sheet prepared in accordance with
U.S. generally accepted accounting principles or disclosed in the footnotes
thereto, and (iii) Buyer has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock.

 

5 

 

 

4.9

Compliance. Other than as disclosed in the SEC Reports that are generally
available to the public on EDGAR, Buyer and its subsidiaries are not: (i) in
default under or in violation of (and, to the knowledge of Buyer, no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by Buyer or its subsidiary under), nor has Buyer or
its subsidiary received written notice of a claim that Buyer or its subsidiary
is in default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which any of them is a party
or by which any of them or any of their properties are bound (whether or not
such default or violation has been waived); (ii) in violation of any judgment,
decree or order of any court, arbitrator or other governmental authority; or
(iii)   in violation of any statute, rule, ordinance or regulation of any
governmental authority applicable to Buyer and its subsidiaries, including
without limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters; except in each case of clauses (i)
through (iii) as, individually or in the aggregate, has not had, and would not
reasonably be expected to result in, a Material Adverse Effect on Buyer.

 

5.                  CLOSING.

 

5.1Closing Time and Place. The closing of this transaction shall occur at the
offices of Pryor Cashman LLP, 7 Times Square, New York, NY 10036, or such other
place as the Parties may agree upon on or about February 7, 2018 (the
“Closing”). The Closing date may be extended one time for up to thirty (30) days
as the request of any Party.

 

5.2Closing Deliveries by Buyer. At the Closing, Buyer shall deliver to the
Seller the following items:

 

5.2.1Cash in the immediately available amount of $2,500,000.

 

5.2.2A Convertible Promissory Note or Convertible Preferred Stock instrument for
$2 Million.

 

5.2.3The Buyer and Seller shall enter into the transition services agreement
substantially in the form set forth in Exhibit A hereto.

 

5.3Closing Deliveries by the Company and the Seller. At the Closing, the Seller
and/or the Company shall deliver to Buyer the following items:

 

5.3.1Transfer of Shares. The original stock certificate for the Shares (or an
affidavit of lost certificate duly executed by the applicable Seller), along
with a stock power, duly executed by each Seller, to transfer the Shares to
Buyer.

6 

 

5.3.2Banking Agreements. The Company shall have delivered duly executed banking
agreements reflecting the change in ownership and control as reasonably required
to insure uninterrupted business operations and affairs.

 

5.3.3Transition Services Agreement. The Buyer and Seller shall enter into the
transition services agreement substantially in the form set forth in Exhibit A
hereto.

 

6.                  ADDITIONAL COVENANTS.

 

6.1.1During the period from the date the of Agreement and until Closing the
Parties hereby agree that, the Company shall not (and Seller shall not cause or
permit the Company to):

 

(i)hire or fire any executive officers or senior management of the Company;

 

(ii)amend, waive or otherwise change, in any respect, the Company’s certificate
of incorporation or bylaws;

 

(iii)issue, sell, assign, transfer, encumber, hypothecate or otherwise dispose
of any equity interests of the Company or options, warrants or securities or
rights to acquire or convert into equity interests of the Company;

 

(iv)sell, assign, transfer, license, encumber, hypothecate or otherwise dispose
of any material assets of the Company outside of the ordinary course of
business;

 

(v)pay or set aside any dividend or other distribution (whether in cash, equity
or property or any combination thereof) in respect of its shares, or directly or
indirectly redeem, purchase or otherwise acquire or offer to acquire any of its
securities;

 

(vi)acquire, including by merger, consolidation, acquisition of stock or assets,
or any other form of business combination, any corporation, partnership, limited
liability company, other business organization or any division thereof, or any
material amount of assets outside the ordinary course of business;

 

(vii)incur, create, assume, prepay or otherwise become liable for any
Indebtedness (as such term is defined in the Note), make a loan or advance to or
investment in any third party, or guarantee or endorse any Indebtedness,
liability or obligation of any person;

 

(viii)terminate, waiver or assign any material rights under any material
contracts of the Company;

 

(ix)waive, release, assign, settle or compromise any Action (including any
Action, relating to this Agreement or the transactions contemplated hereby);

 

(x)enter into, amend, waive or terminate (other than terminations in accordance
with their terms) any contract or transaction with Buyer or its affiliates
(other than the Company) or any stockholder, officer, director, employee or
independent contractor of any of the foregoing or any of their respective
immediately family members; or

(xi)agree, authorize or commit to do any of the foregoing actions.

 

7 

 

6.2Cooperation; Further Assurances. The Parties shall cooperate with each other,
provide each other and make such filings or reports, upon request and to the
extent reasonably practicable, with such assistance and information relating to
the Company, which is reasonably necessary in relation to any accounting or
regulatory matter, including the preparation of any financial statements, any
audit, or any action or investigation initiated or threatened by any third
party, including any governmental authority. Each Party agrees to execute
further instruments as may be reasonably necessary to carry out this Agreement
and the transactions contemplated hereby, provided the Party requesting such
further action shall bear all related costs and expenses.

 

7.                  MISCELLANEOUS

 

7.1Disclosures to Third Parties. All information concerning the transactions
contemplated by this Agreement is confidential business information and shall
not be disclosed to third parties without the prior written approval of Buyer
and Seller, except as may be required by applicable law or regulation (including
SEC or stock exchange requirements). Subject to the foregoing, all Parties shall
take reasonable precautions to assure that all such information remains
confidential. All notices to third parties and all publicity concerning the
transactions contemplated by this Agreement shall be jointly planned and
coordinated by and between Buyer and the Seller (subject to meeting any
requirements of applicable law or regulation, including SEC or stock exchange
requirements).

 

7.2Expenses. Subject to Section 7.11, the Parties agree to bear their respective
expenses, including accounting, legal and other professional fees, incurred with
respect to this Agreement and the transactions contemplated by it; provided,
that the Company shall be responsible for the expenses incurred by the Seller.

 

7.3Assignment. Except as provided herein, the rights and obligations of the
Parties under this Agreement may not be assigned or delegated without the
written consent of the Seller and Buyer (such consent not to be unreasonably
withheld, delayed or conditioned). Any attempt to so transfer same without such
consent shall be null and void ab initio. Notwithstanding the foregoing, any
Seller may transfer all of its rights and obligations under this Agreement to
its affiliate without obtaining such consent.

 

7.4Binding Effect; No Third Parties. This Agreement shall be binding on, and
shall inure to the benefit of the Parties and their respective heirs, legal
representatives, successors and any permitted assigns. Except as expressly
provided in this Agreement, nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any person other than the Parties and their respective successors
and permitted assigns.

 

7.5Entire Agreement. This Agreement and the other Transaction Documents together
constitute the entire agreement between the Parties pertaining to the subject
matter hereof, and supersede and terminate any prior agreements between the
Parties (written or oral) with respect to the subject matter hereof.

 

7.6Amendment; Waiver. This Agreement may not be amended, modified or
supplemented except by an instrument in writing signed by Buyer, the Company and
a Seller Majority; provided, that no such amendment will adversely affect the
rights or obligations of a Seller hereunder in a disproportionate manner to any
other Seller without the prior approval of Seller. No provision of this
Agreement may be waived orally or by any act or failure to act on the part of a
Party, but only by an agreement in writing signed by the Party against whom
enforcement of any such waiver is sought. Neither the failure nor any delay by
any Party in exercising any right, power or privilege under this Agreement will
operate as a waiver of such right, power or privilege, and single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege.





8 

 

 

7.7Notices. Any notices, waivers or other communications given under this
Agreement shall be in writing and shall either be served personally or delivered
by first class U.S. Mail (certified or registered), postage prepaid, or by
nationally recognized overnight carrier, such as FedEx, with postage prepaid and
certified return receipt. Notices may also effectively be given by facsimile or
email with affirmative confirmation of receipt, provided, that a copy of any
notice so transmitted shall also be mailed in the same manner as required for a
mailed notice. Notices shall be deemed to be received (i) upon receipt when
served personally, (ii) one (1) business day following deposit for overnight
delivery with a nationally recognized overnight carrier, such as FedEx, with
postage prepaid and certified return receipt, (iii) three (3) business days
following deposit in first class U.S. Mail (certified or registered), postage
prepaid or (iv) upon affirmative acknowledgement of receipt if sent by facsimile
or email. Notices shall be sent to the Parties at their respective addresses
shown below. A Party may change its address for notice by giving written notice
to all other Parties in accordance with this Section.

 

 

If to Buyer, to:

Spectrum Global Solutions, Inc. 300 Crown Oak Centre Dr.

Longwood, Florida 32750 Attention: Roger Ponder, CEO Email: [●]

Facsimile: [●] Telephone: [●]

with a copy (which shall not constitute notice) to:

Pryor Cashman LLP 7 Times Square

New York, NY 10036 Attention: M. Ali Panjwani, Esq.

Email: ali.panjwani@pryorcashman.com Facsimile: (212) 798-6319

Telephone: (212) 326-0820

If to the Seller to:

InterCloud Systems Inc. 1030 Broad Street, Suite 102,

Shrewsbury, NJ 07702

Attention: Daniel Sullivan, CAO Email: dsullivan@intercloudsys.com Telephone:
732-898-6320

with a copy (which shall not constitute notice) to:

Dealy Silberstein & Braverman, LLP 225 Broadway, Suite 1405

New York, NY 10007 Attention: Milo Silberstein, Esq.

Email: msilberstein@dsblawny.com Facsimile: (212) 385-2117

Telephone: (212) 385-0066



 

7.8Governing Law and Venue. This Agreement shall be construed in accordance
with, and governed by, the laws of the State of New York (without giving effect
to its choice of law principles). Each Party hereto (a) irrevocably submits to
the exclusive jurisdiction and venue of any state or federal court located
within New York County in the State of New York (or any appellate courts
thereof) in connection with any Action arising out of or relating to this
Agreement or the transactions contemplated hereby (a “Proceeding”), (b) agrees
that service of any process, summons, notice or document by U.S. registered mail
to such Party’s respective address set forth in Section 7.7 shall be effective
service of process for any Proceeding with respect to any matters to which it
has submitted to jurisdiction in this Section 7.8, and (c) waives and covenants
not to assert or plead, by way of motion, as a defense or otherwise, in any such
Proceeding, any claim that it is not subject personally to the jurisdiction of
such court, that the Proceeding is brought in an inconvenient forum, that the
venue of the Proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court, and hereby agrees not to
challenge such jurisdiction or venue by reason of any offsets or counterclaims
in any such Proceeding. Each Party hereto agrees that a final judgment in any
such Proceeding shall be conclusive and may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by law or in equity.





9 

 

 

7.9WAIVER OF JURY TRIAL. EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY
PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY IN CONNECTION WITH SUCH AGREEMENTS, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN TORT, CONTRACT OR
OTHERWISE. EACH PARTY ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER
PARTIES THAT THIS SECTION 7.9 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 7.9 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF EACH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY
JURY.

 

7.10Remedies. Except as specifically set forth in this Agreement, any Party
having any rights under any provision of this Agreement will have all rights and
remedies set forth in this Agreement and all rights and remedies which such
Party may have been granted at any time under any other contract or agreement
and all of the rights which such Party may have under any applicable law. Except
as specifically set forth in this Agreement, any such Party will be entitled to
(a) enforce such rights specifically, without posting a bond or other security
or proving damages or that monetary damages would be inadequate, (b) to recover
damages by reason of a breach of any provision of this Agreement and (c) to
exercise all other rights granted by applicable law. The exercise of any remedy
by a Party will not preclude the exercise of any other remedy by such Party.

 

7.11Professional Fees and Costs. If any Proceeding is brought or undertaken to
enforce this Agreement, or because of an alleged dispute, breach or default in
connection with any of the provisions of this Agreement, then the successful or
prevailing Party or Parties in such undertaking shall be entitled to recover
reasonable attorney’s and other professional fees and other costs incurred in
such Proceeding in addition to any other relief to which such Party may be
entitled. The Parties intend this provision to be given the most liberal
construction possible and to apply to any circumstances in which such Party
reasonably incurs expenses.

 

7.12Severability. In case any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions will not in
any way be affected or impaired. Any illegal or unenforceable term will be
deemed to be void and of no force and effect only to the minimum extent
necessary to bring such term within the provisions of applicable law and such
term, as so modified, and the balance of this Agreement will then be fully
enforceable. The Parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.





10 

 

 

7.13Interpretation. The headings of the Sections of this Agreement are included
for purposes of convenience only, and shall not affect the construction or
interpretation of any of its provisions. When required by the context of this
Agreement, each number (singular and plural) shall include all numbers, and each
gender shall include all genders. Any reference to any federal, state, local or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation,” and the words “herein,” “hereto” and “hereby” and other words of
similar import in this Agreement shall be deemed in each case to refer to this
Agreement as a whole and not to any particular portion of this Agreement. For
purposes of this Agreement, the term: (i) “business day” is understood to mean
any day other than a Saturday, Sunday or other day on which commercial banks
located in the City of New York are authorized or permitted by law to close;
(ii) “person” shall refer to any individual, corporation, partnership, trust,
limited liability company or other entity or association, including any
governmental or regulatory body, whether acting in an individual, fiduciary or
any other capacity; (iii) “affiliate” shall mean, with respect to any specified
person, any other person or group of persons acting together that, directly or
indirectly, through one or more intermediaries controls, is controlled by or is
under common control with such specified person (where the term “control” (and
any correlative terms) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such person,
whether through the ownership of voting securities, by contract or otherwise);
and (iv) “subsidiary” means, with respect to any person, any corporation,
partnership, association or other business entity of which (A) if a corporation,
a majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by that person or one or more of the other subsidiaries of that
person or a combination thereof, or (B) if a partnership, association or other
business entity, a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
any person or one or more subsidiaries of that person or a combination thereof
(for purposes hereof, a person or persons will be deemed to have a majority
ownership interest in a partnership, association or other business entity if
such person or persons will be allocated a majority of partnership, association
or other business entity gains or losses or will be or control the managing
director, managing member, general partner or other managing person of such
partnership, association or other business entity). For purposes of this
Agreement, the term “knowledge” will mean, (i) as applied to any natural person,
the actual present knowledge of such person, or (ii) as applied to any entity,
including Buyer and the Company, the actual present knowledge of the executive
officers of such person.

 

7.14Advice of Professionals; Negotiated Terms. Each Party has had the
opportunity to be advised by legal counsel and other professionals in connection
with this Agreement, and each Party has obtained such advice as each Party deems
appropriate. The Parties agree that the terms and conditions of this Agreement
are the result of negotiations between the Parties and that this Agreement shall
not be construed in favor of or against any Party by reason of the extent to
which any Party or its professionals participated in its preparation.

 

7.15Access to Records after Closing. Each Party agrees to preserve all records
relating to the transactions contemplated by this Agreement for six (6) years
after the Closing. Upon reasonable notice, subject to Section 7.1, each Party
shall allow representatives of the others access to such records and the making
of copies thereof during regular business hours at such Party’s place of
business solely with respect to this Section 7.15 for the following purposes:
(i) to gather information for preparing tax returns; (ii) to verify any of the
representations or warranties contained in this Agreement, or confirm compliance
with any of the covenants contained in this Agreement; or (iii) to comply with
any audit, request, subpoena, or other investigative demand by any government
authority.





11 

 

 

7.16[Representation of Seller and the Company. The Parties agree that,
notwithstanding the fact that Pryor Cashman LLP (“PC”) may have jointly
represented the Buyer, Seller and the Company in connection with this Agreement,
and has also represented the Parties in connection with matters other than the
transaction that is the subject of this Agreement prior to the Closing, PC will
be permitted in the future, after the Closing, to represent any of the Seller or
their affiliates in connection with matters in which such persons are adverse to
the Company or any of its affiliates, including any disputes arising out of, or
related to, this Agreement. Buyer hereby agrees, in advance, to waive (and to
cause its affiliates to waive) any actual or potential conflict of interest that
may hereafter arise in connection with PC’s future representation of any of the
Seller or their affiliates in which the interests of such person are adverse to
the interests of the Company, Buyer or any of their respective affiliates,
including any matters that arise out of this Agreement or that are substantially
related to this Agreement or to any prior representation by PC of the Company or
any of its affiliates. The Parties acknowledge and agree that, for the purposes
of the attorney-client privilege, the Seller, and not the Company or its
directors, officers or employees, shall be deemed the client of PC with respect
to the negotiation, execution and performance of this Agreement.]

 

7.17Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, including by facsimile, pdf or other electronic document
transmission, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

{Remainder of Page Intentionally Left Blank; Signature Page Follows}

12 

 

IN WITNESS WHEREOF, the Parties to this Agreement have duly executed this
Agreement, and made it effective as of the date first written above.

 



BUYER: THE COMPANY:       Spectrum Global Solutions, Inc.   ADEX CORP       By:
/s/ Roger Ponder   By: /s/ Mark Munro Name: Roger Ponder   Name: Mark Munro
Title: Chief Executive Officer   Title:             ADEX PUERTO RICO, LLC      
    By: /s/ Mark Munro     Name: Mark Munro     Title:             ADEXCOMM    
      By: /s/ Mark Munro     Name: Mark Munro     Title:             THE SELLER:
          InterCloud Systems, Inc.             /s/ Mark Munro     Name: Mark
Munro     Title: Chief Executive Officer

 

13 

 

 

 

EXHIBIT A

TRANSITION SERVICES AGREEMENT

 

 

 

14



